DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 10/29/21 in which claims 1 and 15-19 are amended. Claims 1-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not teach or render obvious a ventilator comprising an airway as disclosed with a non-return valve arranged in the inspiratory airway and configured to prevent a flow of gas in a direction from the apparatus output to the apparatus input and the at least one switching valve configured to discharge expiratory gas of a patient via the at least one inspiratory airway in the event of a blockage of the at least one expiratory airway and to at least temporarily enable a flow of breathing gas in a direction from the apparatus output to the apparatus input or to a separate apparatus opening. 

However, Lahde does not teach the specific structure as required by the claims including a non-return valve arranged in the inspiratory airway and configured to prevent a flow of gas in a direction from the apparatus output to the apparatus input and the at least one switching valve configured to discharge expiratory gas of a patient via the at least one inspiratory airway in the event of a blockage of the at least one expiratory airway and to at least temporarily enable a flow of breathing gas in a direction from the apparatus output to the apparatus input or to a separate apparatus opening.
Therefore, as the prior art does not disclose or render obvious the structural and functional limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785